COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

Appellate case name:          RSM Production Corp. and Jack Grynberg v. Global Petroleum
                              Group, Ltd., Tricon Geophysics, Inc., Seabird Exploration,
                              Americas, Inc., and Blackwater Subsea, LLC

Appellate case number:        01-15-00866-CV

Trial court case number:      2013-74337

Trial court:                  189th District Court of Harris County

        On January 12, 2016, this Court’s Order, among other things, directed the appellants,
RSM Production Corp. and Jack Grynberg, to attach any uncertified documents missing from the
clerk’s record to the appendix to their brief, due within 10 days of that Order. On January 20,
2016, appellants filed this unopposed motion to file appellants’ brief and appendix under seal.
See TEX. R. APP. P. 10.3(a)(2). In the underlying case, the trial court signed an order on
September 23, 2014, apparently sealing limited court records under Rule 76a, including “[c]ourt
records, other than court orders, containing non-public information designated as Confidential or
Attorneys’ Eyes Only pursuant to the terms of the Agreed Protective Order.” TEX. R. CIV. P.
76a(6). Appellants contend that, because their brief will cite many of the missing “confidential”
or “highly confidential” documents that are subject to the sealing order in their brief and attach
them to their appendix, pursuant to this Court’s Order, they require leave to file paper copies of
their brief and appendix under seal. See TEX. R. APP. P. 9.2(c)(3).
        Accordingly, the Court grants appellants’ motion and directs the Clerk of this Court to
file the brief and appendix for appellants, received on January 22, 2016, under seal and not file
them electronically. See TEX. R. APP. P. 9.2(c)(3) (“Documents filed under seal, . . . or to which
access is otherwise restricted by . . . court order must not be electronically filed.”); see, e.g.,
R.V.K. v. L.L.K., 103 S.W.3d 612, 614 (Tex. App.—San Antonio 2003, no pet.) (noting appellate
court ordered clerk to seal parties’ briefs that were replete with references to and copies of
portions of record ordered sealed by trial court). Similarly, appellees will be permitted to file
paper copies of their appellate brief and appendix within 20 days of the filing of appellants’
brief, or by February 16, 2016. See TEX. R. APP. P. 4.1(a), 38.6(b).
        It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually
Date: February 4, 2016